Talcott, J.:
This proceeding is an attempt to review the judgment rendered by a Justices’ Court, by means of a common law certiorari. The *633certiorari appears to have been issued without any application for the same, or any allowance by the court, but merely at the option of the attorney of the party against whom judgment was rendered in the Justices’ Court, and for the reason that the time for appealing had expired. The writ must be quashed. It is expressly provided by law, that the only mode of reviewing such judgments is by appeal, as provided in chapter 5 of the Code of Procedure.*
Certiorari quashed, with costs against the relator.
Present — Barnard, P. J., Talcott and Tappen, JJ.
Writ quashed, with costs against relator.

 Code, § 351.